J-S22022-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

FORREST ALLISON GRIBBLE

                            Appellant                No. 1394 MDA 2015


              Appeal from the Judgment of Sentence July 30, 2015
                In the Court of Common Pleas of Centre County
              Criminal Division at No(s): CP-14-CR-0001040-2013


BEFORE: MUNDY, J., DUBOW, J., and STRASSBURGER, J.*

MEMORANDUM BY MUNDY, J.:                                   FILED MAY 13, 2016

        Appellant, Forrest Allison Gribble, appeals from the July 30, 2015

aggregate judgment of sentence of 72 hours to 6 months’ imprisonment,

plus 2 months’ probation, imposed after he was found guilty of four counts

of driving under the influence (DUI), and one count each of possession of

marijuana and possession of drug paraphernalia.1 After careful review, we

reverse and remand for further proceedings.

        We summarize the relevant procedural history of this case as follows.

Briefly, Appellant’s vehicle was pulled over on February 16, 2013 for having

a broken tail light as well as swerving out of its lane of traffic and crossing
____________________________________________
*
    Retired Senior Judge assigned to the Superior Court.
1
  75 Pa.C.S.A. § 3802(e), (d)(1)(i), (d)(1)(iii), (d)(3), 35 P.S. § 780-
113(a)(31), and (a)(32), respectively.
J-S22022-16


the center line. N.T., 5/11/15, Commonwealth’s Exhibit 1, at ¶¶ 2, 4-5. The

officer detected a strong odor of marijuana and observed that Appellant had

“poor dexterity” as well as “extremely red bloodshot/sleepy eyes.” Id. at ¶¶

7-9. After Appellant failed five field sobriety tests, he was advised that he

was under arrest for suspicion of DUI. Id. at ¶¶ 12, 15.

        On April 9, 2013, a criminal complaint was filed, charging Appellant

with the above-mentioned offenses. On July 3, 2013, the trial court entered

an order admitting Appellant into the Accelerated Rehabilitative Disposition

Program (ARD) for one year. As a condition of the program, Appellant was

instructed that he must not violate any law of this Commonwealth.

Appellant was arrested for disorderly conduct2 on April 26, 2014. Appellant

pled guilty to one count of disorderly conduct at docket number CP-14-CR-

1205-2014 on May 11, 2015 and was sentenced to one year of probation on

that same day. Appellant did not file a notice of appeal to this Court.

        Appellant was sent a letter on July 10, 2014 from the Centre County

Department of Probation and Parole (Department) that he had successfully

completed the ARD program.            Nevertheless, on September 18, 2014, the

Commonwealth filed a petition to revoke Appellant’s ARD status, based on

his violation for the disorderly conduct arrest. On November 5, 2014, the

trial court granted the Commonwealth’s petition.
____________________________________________
2
    18 Pa.C.S.A. § 5503(a)(1).




                                           -2-
J-S22022-16


       Based       on   Appellant’s    termination   from   the   ARD program,   the

Commonwealth filed an information on November 19, 2014, formally

charging Appellant with four counts of DUI, and one count each of

possession of marijuana and possession of drug paraphernalia.             Appellant

proceeded to a stipulated bench trial on May 11, 2015, at the conclusion of

which the trial court found Appellant guilty of all charges. On July 30, 2015,

the trial court sentenced Appellant to 72 hours to 6 months’ imprisonment,

plus 2 months’ probation.3            Appellant did not file a post-sentence motion.

On August 11, 2015, Appellant filed a timely notice of appeal.4

       On appeal, Appellant presents one issue for our review.

              I.        Did the [t]rial [c]ourt err in removing
                        [A]ppellant from the [ARD p]rogram four
                        months after his successful completion of that
                        program?

Appellant’s Brief at 10.

       Appellant’s sole argument is that the Commonwealth’s delay in filing

its petition to terminate Appellant’s ARD participation was untimely and

unreasonable as it was not filed until two months after Appellant’s


____________________________________________
3
  Specifically, the trial court sentenced Appellant to 72 hours to 6 months’
imprisonment for DUI – controlled substance combination, 1 month of
probation for possession of marijuana, and an additional 1 month of
probation for possession of drug paraphernalia. All sentences were to run
consecutively.
4
  Appellant and the trial court have complied with Pennsylvania Rule of
Appellate Procedure 1925.



                                            -3-
J-S22022-16


completion     of    the   ARD      program.          Appellant’s   Brief   at    17.    The

Commonwealth counters that Appellant violated the terms of the program,

the letter sent from the Department was not binding on the Commonwealth,

and   any    delay    in   filing   its    petition    to   terminate   was      reasonable.5

Commonwealth’s Brief at 7, 9.

       At the outset, we note that “[t]ermination of ARD participation is

charged to the sound discretion of the trial court … [and] we will only

reverse an ARD termination where the court abused its discretion or

committed an error of law.”               Commonwealth v. Lebo, 713 A.2d 1158,

1161 (Pa. Super. 1998) (citations omitted), appeal denied, 737 A.2d 741

(Pa. 1999). Termination of ARD participation is governed by Pennsylvania

Rule of Criminal Procedure 318, which provides as follows.

              Rule 318. Procedure on Charge of Violation of
              Conditions

              (A) If the attorney for the Commonwealth files a
              motion alleging that the defendant during the period
              of the program has violated a condition thereof, or
              objects to the defendant’s request for an order of
              discharge, the judge who entered the order for ARD
              may issue such process as is necessary to bring the
              defendant before the court.

              (B) A motion alleging such violation filed pursuant to
              paragraph (A) must be filed during the period of the
              program or, if filed thereafter, must be filed


____________________________________________
5
  We reject the Commonwealth’s assertion that Appellant’s issue is waived
for want of development. See generally Commonwealth’s Brief at 5.



                                             -4-
J-S22022-16


              within a reasonable time after the alleged
              violation was committed.

              (C) When the defendant is brought before the court,
              the judge shall afford the defendant an opportunity
              to be heard. If the judge finds that the defendant
              has committed a violation of a condition of the
              program, the judge may order, when appropriate,
              that the program be terminated, and that the
              attorney for the Commonwealth shall proceed on the
              charges as provided by law. No appeal shall be
              allowed from such order.

Pa.R.Crim.P. 318 (emphasis added).6

       On the merits, both parties cite exclusively to this Court’s decision in

Commonwealth v. Jones, 650 A.2d 60 (Pa. Super. 1994). In Jones, the

defendant was placed in an ARD program, and he made essentially the same

argument Appellant is making here, “that the trial court erred by removing

him from the [ARD] program after he completed it.” Id. at 63. Specifically,

Jones argued that the Commonwealth “waited until he completed the

program to file a motion to remove him from [ARD.]” Id. at 64. This Court

rejected Jones’s argument in part because Jones concealed his prior arrests.
____________________________________________
6
   The dissent concludes “Appellant preserved only a claim that the
[Commonwealth’s] motion to revoke was untimely filed because he had
completed his ARD program before the Commonwealth filed its motion to
revoke.” Dissenting Memorandum at 1. However, the dissent concludes
Appellant did not preserve the issue “that the Commonwealth failed to file a
motion within a reasonable time as prescribed by [Rule] 318[.]” Id. In our
view, these are one and the same. As can be seen above, the only way the
Commonwealth’s motion could be untimely filed as a matter of law is if it
were filed within an unreasonable amount of time “after the alleged
violation[.]” Pa.R.Crim.P. 318(B). We therefore conclude that Appellant has
not waived his argument on appeal.



                                           -5-
J-S22022-16


           Here, Appellant falsified his Criminal History
           Statement which he signed on January 30, 1992 by
           failing to disclose that he was charged with simple
           assault two months before he signed the Statement,
           nor did he indicate in the Statement that he was
           arrested in 1983 on charges of indecent exposure.
           Appellant did not acknowledge in the Criminal
           History Statement any prior arrests except for a
           “summary disorderly conduct” to which he pleaded
           guilty in November 1990. He was admitted into
           A.R.D. on March 10, 1992. Once in the program,
           Appellant failed to reveal to his probation officer that
           he was arrested and charged with involuntary
           deviate sexual intercourse on or about December 30,
           1992.

Id. at 63-64. As a result, this Court concluded the Commonwealth’s delay

was reasonable in part because Jones “should not be permitted to benefit

from the concealment of his arrests[.]” Id. at 64.

           The district attorney filed the petition to remove
           Appellant from [ARD] on March 8, 1993, and
           Appellant’s probation under [ARD] did not end until
           March 10, 1993. Even though the district attorney
           filed an Amended Petition to Remove Appellant from
           the program on March 11, 1993, this is not a
           violation of Rule [318](b) because the rule permits a
           motion to be filed after the [ARD] program has
           ended, as long as it is within a reasonable time after
           the violation was committed.

                 The probation office discovered Appellant’s
           undisclosed arrests and reported them to the district
           attorney’s office on or around March 3, 1993. The
           Amended Petition for Rule to Show Cause Why
           Appellant should not be Removed from [ARD] was
           filed one day after Appellant’s probation under
           the program ended. Pursuant to Rule [318](b), if
           the petition is filed after the period of the program
           expired, it must be filed within a reasonable time
           after the violation was committed. The trial court
           determined that the petition was filed within a

                                    -6-
J-S22022-16


             reasonable time after the district attorney’s office
             discovered the violation and we agree. Even if the
             delay was two months between Appellant’s violation
             and the filing of the petition to remove, that is not an
             unreasonable time for the district attorney’s office to
             file the petition to remove Appellant from the
             program, especially since he concealed the
             violations.

Id. at 64-65 (internal citation omitted; emphases added).

      We conclude Jones is highly instructive in resolving this case. There

is no dispute that a condition of Appellant’s ARD program was that he shall

not commit any new criminal offense, and that Appellant violated this

condition by being arrested for disorderly conduct. Appellant was arrested

on April 26, 2014, but the Commonwealth’s petition to revoke was filed 145

days later, and approximately two months after Appellant’s ARD completion

date. Furthermore, the Commonwealth’s entire petition contained only the

following.

             1.    CP-14-1040-2013 was filed in the Centre
                   County Court of Common Pleas charging
                   [Appellant] with DUI, DUI – Drugs (3 counts),
                   Possession     Small    Amount     Marijuana,
                   Possession Drug Paraphernalia.

             2.    On July 03, 2013, [Appellant] was accepted
                   into the [ARD] program.

             3.    [Appellant] has committed new criminal
                   offenses. Arrested on April 26, 2014 by State
                   College Police Department.

Commonwealth’s Petition to Terminate ARD Program, 9/18/14, at 1.




                                      -7-
J-S22022-16


     The Commonwealth’s petition contains no explanation for its delay in

filing the same.     Furthermore, neither the certified record nor the

Commonwealth’s brief on appeal contain any such explanation.              As

highlighted above, in Jones, it was essential to our judgment that Jones

“should not be permitted to benefit from the concealment of his arrests[.]”

Jones, supra at 64.        Instantly, however, there is no evidence of

concealment or deceit on Appellant’s part in this case. Rather, the certified

record reveals both the ARD program and Appellant’s new disorderly conduct

charge were handled in Centre County. In addition, on June 17, 2014, the

Department filed a praecipe to have Appellant’s fines, costs, fees, and

restitution pertaining to the ARD program marked as paid in full, which

indicates that the Department was looking at the record in this case during

the period between Appellant’s arrest for disorderly conduct and the

Commonwealth’s petition to terminate. Praecipe, 6/17/14, at 1.

     The same prosecuting authority approved Appellant’s ARD admission

and prosecuted his new disorderly conduct offense. As we have explained,

the Commonwealth has failed to provide this Court and the trial court with

any explanation as to why it waited until September 18, 2014 to seek ARD

revocation.   The plain text of Rule 318 places the burden on the

Commonwealth to show why its delay was reasonable.           See generally

Pa.R.Crim.P. 318(B).     In the absence of any explanation from the




                                    -8-
J-S22022-16


Commonwealth, under the facts of this case, we conclude its 145-day delay

was unreasonable within the meaning of Rule 318(B).

      Based on the foregoing, we conclude the trial court abused its

discretion when it granted the Commonwealth’s petition to terminate

Appellant’s ARD participation.   See Lebo, supra.     Accordingly, the trial

court’s July 30, 2015 judgment of sentence is reversed, and the case is

remanded for further proceedings, consistent with this memorandum.

      Judgment of sentence reversed.      Case remanded.        Jurisdiction

relinquished.

      Judge Dubow joins the memorandum.

      Judge Strassburger files a dissenting memorandum.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/13/2016




                                   -9-